          Case 1:17-cv-04066-ER Document 64 Filed 09/15/20 Page 1 of 2




                                                                      Writer’s E-Mail: DLevy@kkwc.com
September 15, 2020                                                    Writer’s Direct Dial: 212.880.9894




Via ECF
Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square – Courtroom 619
New York, New York 10007

       Re:     Cindy Barad Elias v. Gettry Marcus CPA, P.C. and Marc Heppen, CPA
               No. 17-cv-4066 (ER)

Dear Judge Ramos:

       For the reasons explained below, we write jointly on behalf of both parties to request that the
above-captioned action be placed on the Court’s suspension docket in order to allow the parties to
continue their good faith efforts to resolve their disputes through private in-person live mediation.
        Your Honor has granted our previous requests to adjourn the pretrial deadlines in this matter,
but due to the circumstances of the Covid-19 pandemic it has been impossible for the parties to
proceed with the in-person mediation session that we believe necessary to bring about an informal
resolution. As a result, we have been forced to adjourn the in-person session scheduled for next month
sine die. Rather than continue to burden Your Honor with successive requests for adjournment during
these uncertain times, especially since several parties (including the Plaintiff) reside in Florida which
poses substantial logistics concerns, the parties have agreed to jointly make this request that the action
be temporarily suspended over the next several months.
        Both parties believe in good faith that a consensual resolution of their dispute can be reached;
that an in-person live mediation is the likeliest path to bring about such a resolution; and that it would
be unproductive and wasteful, both in terms of their own resources as well as those of the Court, to
continue to litigate until the mediation route has been attempted. For example, the parties have a
number of discovery disputes and disagreements that will surely be costly and time-intensive to
resolve, and which they have mutually agreed to table for the duration of the mediation process
without prejudice.
        The parties respectfully submit that, under these circumstances, placing this action on the
Court’s suspension docket would be in the interests of justice. While the parties reasonably expect to
be able to resolve their disputes—in which case they will promptly inform the Court and stipulate to
the discontinuance of the action—in the event that they are unable to do so the case will proceed on a
normal schedule without the continual adjournment requests that we believe would otherwise be
required.
                  Case 1:17-cv-04066-ER Document 64 Filed 09/15/20 Page 2 of 2




     Hon. Edgardo Ramos
     September 15, 2020
     Page 2



             Both parties stand ready to provide the Court with any additional information that might be
     helpful in connection with this request. We thank the Court for its consideration in this matter.


     Respectfully submitted,


     /s/ David M. Levy                                       /s/ Peter Seiden
     David M. Levy                                           Peter Seiden
     Kleinberg, Kaplan, Wolff & Cohen, P.C.                  Milber Makris Plousadis & Seiden, LLP



     cc:      All Counsel of Record

The application is DENIED. The Court will not stay
this matter while over nine months remain in
discovery. The Court will consider requests to adjourn
discovery deadlines as may be necessary.

SO ORDERED.



           Sept. 15, 2020




     Document Number: 441439   Version: 1
       441439.2 - 08/31/20
